      Case: 1:20-cv-05622 Document #: 29 Filed: 10/26/20 Page 1 of 3 PageID #:9591




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 WHAM-O HOLDING, LTD. and
 INTERSPORT CORP. d/b/a WHAM-O,
                                                                  Civil Action No.: 1:20-cv-05622
          Plaintiffs,
                                                                  Judge Elaine E. Bucklo
 v.
                                                                  Magistrate Judge Beth W. Jantz
 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

          Defendants.

                                    NOTICE OF DISMISSAL

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                   DEFENDANT
                 416                                        Dciszl
                 740                                        Trjyr
                 298                                   DIYFINDING
                 806                      yicangshiyingyoutongmaoyiyouxiangongsi
                 683                                    RuRuYunYe
                 809                                      yiqilai-us
                 332                                   Sisterinthebow
                 438                                      ESUFEIR
                 449                                      FOOING
                 721                                    surprisestore
                 723                                     SYGBstore
                 853                                    Zspace store
                 392                                       BXQC
                 801                                      Yayi store
                 286                                     andy-rocky
                 314                                     Kiko-Love
                 679                                     Rolisa-EC
                  95                                        oyeah
                  96                                   Temmys Direct
   Case: 1:20-cv-05622 Document #: 29 Filed: 10/26/20 Page 2 of 3 PageID #:9592




DATED: October 26, 2020              Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-05622 Document #: 29 Filed: 10/26/20 Page 3 of 3 PageID #:9593




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 26, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
